                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


William Lee Grant II,                                File No. 19-cv-2931 (ECT/HB)

              Plaintiff,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
Central Intelligence Agency and
Special Collection Service,

           Defendants.
________________________________________________________________________

       This case is before the Court on a Report and Recommendation issued by United

States Magistrate Judge Hildy Bowbeer.       ECF No. 3.     Magistrate Judge Bowbeer

recommends dismissing Plaintiff William Lee Grant II’s pro se complaint with prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and denying Grant’s application to proceed in

forma pauperis as moot.       Id. at 3–4.   Grant filed objections to the Report and

Recommendation. ECF No. 4. Though Grant’s objections were untimely—the deadline

to file objections was January 16 but his were not filed until January 21—the objections

have been considered because Grant is proceeding pro se and he was late by only a few

days. Id.; see Fed. R. Civ. P. 6(d). Because Grant has objected, the Court is required to

review the Report and Recommendation de novo pursuant to 28 U.S.C. § 636(b)(1) and

Local Rule 72.2(b)(3). The Court has undertaken that de novo review and has concluded

that Grant’s objections make no sense and that Magistrate Judge Bowbeer’s analysis and

conclusions are correct.
      Therefore, based upon all the files, records, and proceedings in the above-captioned

matter, IT IS ORDERED THAT:

      1.     Plaintiff’s Objections to the Report and Recommendation [ECF No. 4] are

OVERRULED;

      2.     The Report and Recommendation [ECF No. 3] is ACCEPTED in full;

      3.     The action is DISMISSED WITH PREJUDICE for failure to state a claim

on which relief may be granted.

      4.     Plaintiff’s Application to Proceed in District Court without Prepaying Fees

or Costs [ECF No. 2] is DENIED AS MOOT.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 14, 2020                s/Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court




                                           2
